office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 ----------- postf-152391-06 uilc 263a date february to connie s fish team manager lmsb fs from grant d anderson senior counsel branch income_tax accounting subject capitalization of costs of x publishers under sec_263a this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ----------------------- x y --------------------------------- -------------- issue sec_1 is the taxpayer required to use inventories to account for x that it publishes under sec_471 of the internal_revenue_code is the publication of x a production activity under sec_263a are book publication costs incurred by the taxpayer in publishing x required to be capitalized to inventory under sec_263a conclusion sec_1 the taxpayer is required under sec_471 to use inventories to account for x it publishes postf-152391-06 the publication of x is a production activity under sec_263a book publication costs incurred by the taxpayer in publishing x are required to be capitalized to inventory under sec_263a facts the taxpayer produces publishes and distributes x revenue is generated from selling advertising space in the x the taxpayer consults on the best type and the placement of the advertisements it also helps design and create the advertisements the taxpayer’s business cycle for each x is generally months the taxpayer begins soliciting advertising contracts approximately months prior to publication of the x approximately months prior to publication the production and printing stage occurs finally the x is distributed to y subscribers at no charge to them in the geographic area covered by the x a x generally has a month life a contract is entered into with a customer for an advertisement to be placed in a x scheduled to be published by the taxpayer for financial_accounting purposes the transaction is not recorded until the date of publication when the full value of the contracts written for the x is recorded as deferred revenue customers are billed and revenue is recognized ratably over the life of the x generally a month period the costs incurred related to the publication of the x are capitalized and deferred until the date of publication and are then amortized over the life of the book generally months these publication costs include sales commissions production printing paper and delivery for tax purposes the taxpayer recognizes income when the selling_price is billed to the customer generally over the month life of the x the related publication costs are deducted as incurred which is generally prior to publication law and analysi sec_1 is the taxpayer required under sec_471 to use inventories to account for x that it publishes sec_471 requires the use of inventories whenever inventories are necessary in order clearly to determine the income of the taxpayer inventories are to be taken on the basis the secretary prescribes so as to conform as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income sec_1_471-1 of the income_tax regulations specifies that in order to reflect taxable_income correctly inventories at the beginning and end of each tax_year are necessary in every case in which the production purchase or sale of merchandise is an income-producing factor postf-152391-06 sec_471 and the regulations thereunder require the use of inventories whenever the production purchase or sale of merchandise is an income-producing factor the term merchandise is not defined in the code or regulations however in 420_f2d_352 1st cir aff'g tcmemo_1969_39 the first circuit after reviewing the relevant authorities defined merchandise as personal_property held_for_sale following wilkinson-beane other courts have recognized that merchandise generally is goods held_for_sale see eg thompson electric inc v commissioner tcmemo_1995_292 j p sheahan and assoc v commissioner tcmemo_1992_239 the term sale has been defined as a revenue transaction where goods or services are delivered to a customer in return for cash or a contractual obligation to pay the t erm comprehends transfer of property from one party to another for valuable recompense black's law dictionary 6th ed p west publishing see u c c a 'sale' consists in the passing of title from the seller to the buyer for a price we believe that sec_1_471-1 should be broadly interpreted and that a sale of merchandise for purposes of sec_1_471-1 includes any exchange of tangible_personal_property for payment the term is not limited to a transfer of property between a single seller and a single buyer thus the term sale is broad enough to encompass a transaction wherein the payment for the sale of advertising space in a x is received from the purchaser and the x is delivered to the purchaser’s potential customers the reason why the taxpayer can give the x to the y subscribers without charge is because the profit from the transfer of the merchandise is derived through the sale of the advertising space the effect is the same as if the advertisers were buying the x and having them distributed by the taxpayer to potential customers the need for a taxpayer to use inventories is not affected by the fact that the taxpayer's revenues are primarily received from entities other than those who receive the taxpayer's merchandise see for example 743_f2d_781 11th cir revrul_81_272 1981_2_cb_116 situation thus the x containing the advertising space sold to the taxpayer’s customer but delivered to the purchaser’s potential customers are held_for_sale by the taxpayer and are merchandise for the purposes of sec_1_471-1 in addition sec_1_471-1 does not specifically limit the requirement to use inventories to when the sale of merchandise is an income-producing factor the use of inventories is also required whenever the production of merchandise is an income-producing factor here the taxpayer publishes x and earns revenue by selling advertising space in the x although the taxpayer’s revenue is nominally derived from the sale of the advertising space the production publishing and distribution of the x is an intrinsic and indispensable part of the sale of the advertising space without producing the x the taxpayer could not realize income from the sale of the advertising space in the x thus the production of the x is an income-producing factor for the purposes of sec_1_471-1 as a result under sec_471 and the regulations thereunder inventories are necessary in order clearly to determine the income of the taxpayer is the publication of x a production activity under sec_263a postf-152391-06 sec_1_263a-1 provides that under sec_263a taxpayers must capitalize their direct costs and a properly allocable share of their indirect_costs to tangible_personal_property produced_by_the_taxpayer sec_263a provides that tangible_personal_property includes a film sound_recording video tape book or similar_property see also sec_1_263a-2 sec_263a defines the term produce to include construct build install manufacture develop or improve see also sec_1_263a-2 sec_263a of the code and the regulations thereunder provide uniform rules for capitalization of costs properly allocable to property produced by a taxpayer under those rules the taxpayer is producing property within the meaning of sec_263a when it publishes its x the x are tangible_personal_property and the taxpayer creates them sec_263a and g there is no specific exemption listed in either the code or the regulations that exempts book publishers such as the taxpayer from having to capitalize costs under sec_263a accordingly the taxpayer is required to capitalize the direct costs and indirect_costs that directly benefit or are incurred by reason of the production of the x are book publication costs incurred by the taxpayer in the production of x indirect_costs required to be capitalized to inventory under sec_263a sec_263a provides that the direct and indirect_costs properly allocable to property that is inventory in the hands of the taxpayer are included in inventory costs sec_1_263a-1 provides that to determine these capitalizable costs taxpayers must allocate or apportion costs to various activities including production activities once costs are allocated to production activities the costs generally are allocated to the items of property produced during the taxable_year and capitalized to the items that remain on hand at the end of the taxable_year sec_1_263a-1 provides that producers must capitalize direct_material_costs and direct_labor_costs under sec_1_263a-1 direct_material_costs include the cost of those materials that become an integral part of specific property produced and those materials that are consumed in the ordinary course of production and that can be identified or associated with particular units or groups of units of property produced under sec_1_263a-1 direct_labor_costs include the costs of labor that can be identified or associated with particular units or groups of units of specific property produced sec_1_263a-1 provides in part that indirect_costs are defined as all costs other than direct_material_costs and direct_labor_costs and are properly allocable to property produced when the costs directly benefit or are incurred by reason of the performance of production activities sec_1_263a-1 lists selling and distribution costs as examples of indirect_costs are not required to be capitalized under sec_263a these costs are postf-152391-06 described as marketing selling advertising and distribution costs see also sec_1 c iv a sec_1_263a-2 provides that generally producers must capitalize direct and indirect_costs properly allocable to property produced under sec_263a without regard to whether those costs are incurred before during or after production the taxpayer is producing tangible_personal_property within the meaning of sec_263a when it publishes its x see sec_263a and g 263a-2 a and 263a-2 a therefore the taxpayer is required to capitalize all direct_material_costs direct_labor_costs and indirect_costs properly allocable to its x see sec_1_263a-1 and sec_1_263a-1 among the costs incurred by the taxpayer are those related to the publication of its x book publication costs these costs are sales commissions production printing paper and delivery costs whether any of the taxpayer’s book publication costs are capitalizable depends on whether under all the facts and circumstances the particular cost is properly allocable to the taxpayer’s production activities under sec_1 c book publishers sell a printed product it begins with an idea which is transformed by some combination of processes to a completed printed product which could be in the form of a business card a book a calendar a poster or other item see market_segment_specialization_program guideline commercial printing date wl i r s inventory for a printing company usually includes materials such as film plates chemicals typesetting film masking sheets paper envelopes ink and glue the paper and printing costs incurred by the taxpayer are usually direct materials since they become an integral part of specific property produced or direct labor since they can be identified or associated with particular units or groups of units of property produced see sec_1_263a-1 likewise the costs identified as production_costs usually would include direct materials and direct labor as well as those indirect_costs that are allocable to the property being produced and would be capitalizable see sec_1_263a-1 and sec_1_263a-1 in contrast under sec_1_263a-1 delivery costs that are distribution costs would not be capitalizable similarly costs described as sales commissions usually would be incurred in selling the taxpayer’s finished products and as a selling expense would not be capitalizable under sec_1 263a- e iii a however in this case because of the nature of the taxpayer’s production activities the sales commissions are capitalizable as production labor costs the question of capitalization under sec_263a does not turn on how costs are labeled rather the principle focus should be on whether the costs directly benefit or are incurred by reason of a production activity or a selling or distribution activity the answer depends on the activity for which the commission was paid is the employee engaged in selling and distribution activities or production activities as discussed above the sale of advertising space in a x obligates the taxpayer to provide advertising space in the x and to deliver the x to the y subscribers the potential customers of the purchaser however the primary thrust of the employee’s activity is to generate an advertisement for inclusion in the x as much as the paper and ink the advertisements are raw materials used in the production of the x in postf-152391-06 essence the advertising sales commissions are not incurred to sell or distribute a finished product to a customer but to acquire the material needed to produce the product thus under sec_1_263a-1 the sales commissions are properly allocable to the taxpayer’s production activities and are capitalizable to the inventory produced during the taxable_year the costs are incurred further if the commissions can be identified or associated with particular units of specific x produced the costs would be properly capitalizable as direct_labor_costs under sec_1_263a-1 if the commissions cannot be so identified or associated with a specific x the advertising sales commissions are properly capitalizable as indirect labor costs under sec_1 263a- e i case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions
